COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00269-CV


DAVID STUART SEELYE                                                 APPELLANT

                                        V.

LAURA MICHELLE SEELYE                                                 APPELLEE


                                    ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On December 17, 2012, and January 3, 2013, we notified appellant that

his brief had not been filed as required by Texas Rule of Appellate Procedure

38.6(a). See Tex. R. App. P. 38.6(a). We stated we could dismiss the appeal for

want of prosecution unless appellant or any party desiring to continue this appeal

filed with the court within ten days a response showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3. We have not received any response.

      1
       See Tex. R. App. P. 47.4.
      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                  PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: February 14, 2013




                                    2